Citation Nr: 1403189	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  08-00 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for major depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to March 1991, and from March 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran provided testimony at a hearing before a Veterans Law Judge in March 2010.  The transcript is associated with the Veteran's claims file.  In a March 2013 letter, the Board notified the Veteran that the Veterans Law Judge who had conducted her March 2010 hearing was no longer employed by the Board.  Pursuant to VA regulation, the member who conducts a hearing shall participate in the final decision of the claim.  38 C.F.R. § 20.707 (2013).  The letter offered her the opportunity to again present testimony before a member of the Board.  The Veteran indicated in March 2013 correspondence that she wished to attend a travel board hearing before an additional Veterans Law Judge at the RO in Lincoln, Nebraska.  As such, her claim was remanded for that purpose in April 2013.  However, in a September 2013 statement, she indicated her desire to withdraw her hearing request.

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Board finds that the issue of entitlement to a TDIU has been raised in this case (see Informal Hearing Presentation, December 2013), and notes that this issue involves complex medical issues appropriately addressed as a separate issue.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, the issues on appeal must be remanded for further development.

Here, the Board finds that the evidence of record is insufficient to properly rate the disability on appeal.  The Veteran's most recent VA examination to assess the severity of her service-connected psychiatric disability was provided in November 2011.  At that time, the Veteran reported that she was recently unemployed.  Per her representative, the Veteran's psychiatric condition has deteriorated since the examination, as the result of significant life changes, and a new examination is required.  See Informal Hearing Presentation, December 2013.

VA's "duty to assist" requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  As noted, the Veteran was last afforded a VA examination to assess the severity of her service-connected psychiatric disability in 2011.  As such, and because the Veteran's representative has argued that the symptomatology associated with his disability is worse than reflected in the prior examination, the claim on appeal must be remanded for current, pertinent VA examination to provide findings that are consistent with applicable rating criteria, to include all necessary testing, so as to accurately rate such disability.  The medical examination must consider the records of prior medical treatment in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   

Finally, the Board notes that the Veteran's claim of entitlement to a TDIU is inextricably intertwined with the other issue addressed above.  The Veteran's representative has indicated that the reason for her unemployment is unknown, and that her psychiatric disability may be a factor.  

As such, the Board finds that remanding this issue for contemporaneous consideration is warranted, to include providing a comprehensive examination to determine whether her service-connected disabilities (major depressive disorder, degenerative joint disease of the right shoulder, degenerative disc disease of the cervical spine, osteoporosis of the lumbar spine and bilateral hips, left Achilles tendonitis, tinnitus, gastroesophageal reflux disease, a scar of the left knee, degenerative joint disease of the left foot and left knee, and allergic rhinitis) alone have precluded her from engaging in substantially-gainful employment.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that, where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims folder.

2.  Following completion of the above, the RO/AMC shall schedule an additional VA mental disorders examination so as to assess the severity of the Veteran's service-connected major depressive disorder.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect her appeal.  See 38 C.F.R. § 3.655 (2013).)  

Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination and the examination report should reflect that such a review was conducted.  

Importantly, the examiner must also provide an opinion as to whether, without regard to the Veteran's age or the impact of any non-service-connected disabilities, but with regard to her education level, it is at least as likely as not that the Veteran's service-connected psychiatric disability alone has precluded her from engaging in substantially-gainful employment.  

3.  Thereafter, the RO/AMC shall schedule the Veteran for a comprehensive VA TDIU examination to determine whether the Veteran's service-connected disabilities alone have prevented her from engaging in all forms of substantially-gainful employment, consistent with her education and occupational experience.  The claims folder must be made available to the examiner for review and the report must indicate whether such review was accomplished.  The examiner is requested to render an opinion on the following:

Without regard to the Veteran's age or the impact of any non-service-connected disabilities, but with regard to her education level, is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected psychiatric disorder, degenerative joint disease of the right shoulder, degenerative disc disease of the cervical spine, osteoporosis of the lumbar spine and bilateral hips, left Achilles tendonitis, tinnitus, gastroesophageal reflux disease, a scar of the left knee, degenerative joint disease of the left foot and left knee, and allergic rhinitis alone have precluded her from engaging in substantially-gainful employment?  


Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review all pertinent records associated with the claims file and comment on the effect of the Veteran's service-connected disabilities on her ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability. 

4.  After completing the above actions, and any other indicated development, the Veteran's psychiatric claim must be re-adjudicated.  The Veteran's claim of entitlement to TDIU must be contemporaneously adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

